Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 10/21/2022 are acknowledged and entered.  According to the Amendments to the claims, claim 1 has /have been amended, claim 19 has /have been cancelled, claim 21 has /have been added.  Accordingly, claims 1-18 and 20-21 are pending in the application.  An action on the merits for claims 1-18 and 20-21 are as follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 18 and 21 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Park et al. (US2019/0223263 A1).
Regarding Independent Claim 1, Park et al. disclose an induction heating type cooktop comprising: a case (case 25, [0033], Fig 2);
a cover plate (cover plate 20, [0033], Fig 2) connected to an upper end of the case, the cover plate having an upper surface configured to support thereon an object to be heated (configured to seat an object to be heated, Abstract);
a thin layer (heating elements HE1 and HE2, [0033], Fig 2) disposed at the cover plate;
a heat insulator (heat insulation part 35, [0045], Fig 3) disposed vertically below the thin layer (see Fig 4);
a working coil (working coils WC1 and WC2, [0033], Fig 2) disposed inside the case;
a cooling fan (cooling fan 55, [0050], Fig 3) configured to blow air toward the working coil; and
a bracket (spacer 40, [0050], Fig 3) that defines a cooling passage, the cooling passage being configured to guide the air to pass through the working coil and to discharge the air to an outside of the bracket (a plurality of spacers 40… may guide the air introduced into the case by the cooling fan 55, [0061], Fig 4).
wherein a thickness of the thin layer is less than a skin depth of the thin layer (Clearly, the magnetic field generated by the working coil 3 will passes through the thin layer 4 and is transferred to the object to be heat, thereby inducing an eddy current in the object; therefore, a thickness of the thin layer can be less than a skin depth of the thin layer. Fig 1).  Note: The applicant's invention, directed to a machine (apparatus), is defined by its structure; while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir.1997). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP 2114).
Claim 2, wherein the heat insulator is disposed on the bracket (35 is disposed on 40, Fig 4).
Claim 3, wherein the bracket comprises a guide part that is configured to fix the heat insulator to the bracket and to restrict movement of the heat insulator in a horizontal direction (40 comprises a guide part that is configured to fix 35 to 40 and to restrict movement of 35 in a horizontal direction, [0053, 0060], Fig 3).
Claim 4, wherein the guide part comprises a plurality of guide members (a plurality of spacers 40… may guide the air introduced into the case by the cooling fan 55, [0061], Fig 4) that are spaced apart from one another and that are arranged along a circumferential direction of the bracket (Fig 4), and wherein the cooling passage has a cooling passage outlet that is defined between two of the plurality of guide members and configured to discharge the air through the cooling passage (cooling passage outlet that is defined between each 40, discharging air through the cooling passage, Fig 4).
Claim 5, further comprising: a working coil supporter (supporting member 50, [0050], Fig 3), the working coil being wound around the working coil supporter (WC1 and WC2 being wound around 50, Fig 3); and
a base plate (a shielding plater 45, [0050], Fig 3) that supports the working coil supporter, 
wherein the cooling passage has a cooling passage inlet that is defined between the working coil supporter and the base plate (a cooling passage inlet that is defined between 50 and 45, Fig 4) and that is configured to receive the air blown by the cooling fan.
Claim 6, wherein the working coil supporter defines an air space configured to receive the air passing through the cooling passage inlet (50 defines an air space receiving the air passing through the cooling passage inlet, Fig 4).
Claim 7, wherein a gap is defined between the bracket and the working coil (a gap is defined between 40 and WC, Fig 4), and the gap is configured to receive the air passing through the air space of the working coil supporter (the gap is configured to receive the air passing through the air space of 50, Fig 4).
Claim 8, wherein the bracket defines a cooling passage outlet configured to discharge the air passing through the gap to the outside of the bracket (40 defines a cooling passage outlet configured to discharge the air passing through the gap to the outside of 40, Fig 4).
Claim 9, wherein the bracket further defines a connection hole that is in communication with the cooling passage outlet (40 further defines a connection hole that is in communication with the cooling passage outlet, Fig 4).
Claim 10, wherein the bracket defines at least one through-hole configured to discharge heat from the thin layer (40 defines at least one through-hole configured to discharge heat from HE1 and HE2, Fig 4).
Claim 18, further comprising a working coil supporter (supporting member 50, [0050], Fig 3), the working coil being wound around the working coil supporter (WC1 and WC2 being wound around 50, Fig 3), wherein the bracket (spacer 40, [0050], Fig 3) is disposed between the working coil supporter and the heat insulator (40 is disposed between 50 and 35, Fig 4).
Claim 21, wherein the working coil is configured generate a magnetic field to heat the object disposed on the upper surface of the cover plate by inducing an eddy current in the object by the magnetic field that passes through the thin layer (Clearly, the working coil 3 can generate a magnetic field to heat the object disposed on the upper surface of the cover plate by inducing an eddy current in the object by the magnetic field that passes through the thin layer as claimed by the induction heating of the inductively heated hob, Abstract). Note: The applicant's invention, directed to a machine (apparatus), is defined by its structure; while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir.1997). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP 2114).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2019/0223263 A1) in view of Inumata (JPH 10 214680 A).  
Regarding Claims 11-13, Park et al. disclose the invention as claimed and as discussed above; except claims 11-13. Inumata teaches an induction heating cooking device (Title), and further teaches: 
Claim 11, further comprising a temperature sensor (a temperature sensor 21, [0024], Figs 1-4) that is disposed at the bracket (a mounting base portion 18c, [0028], Fig 1; Note: “the bracket” taught by Park et al. already) and configured to sense a temperature of the thin layer (a heat sensitive plate 20, [0024], Fig 1; Note: “the thin layer” taught by Park et al. already).
Claim 12, further comprising a temperature sensor (a temperature sensor 21, [0024], Figs 1-4) configured to sense a temperature of the cover plate or the thin layer (a heat sensitive plate 20, [0024], Fig 1; Note: “the thin layer” taught by Park et al. already), wherein the bracket defines at least one sensor hole that receives the temperature sensor (a circular lead-out hole 18b, a mounting base portion 18c, [0027-0028], Fig 1; Note: “the bracket” taught by Park et al. already).  
Claim 13, wherein the heat insulator (a heat insulator- seat plate 22, [0029], Fig 1; Note: “the heat insulator” taught by Park et al. already) defines a sensing hole, at least a portion of the sensing hole overlapping with the at least one sensor hole in a horizontal direction (see a sensing hole on 22 overlapping with the sensor hole for sensor 21 in a horizontal direction, Fig 1).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Park et al. with Inumata’s further teaching of claims 11-13 because Inumata teaches, in Para. [0002] of providing an excellent induction heating cooking device with a temperature sensor in order to promptly control the temperature of the heated food during operation.
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2019/0223263 A1) in view of Yoshijima et al. (JP 2008 226573 A).  
Regarding Claims 14-17, Park et al. disclose the invention as claimed and as discussed above; except claims 14-17. Yoshijima et al. teach an induction cooker (Title), and further teaches:
Claim 14, further comprising a first temperature sensor (an infrared sensor 10, [0017], Figs 1-2) configured to sense a temperature of the cover plate (top plate 4, [0015], Figs 1-2; Note: “the cover plate” taught by Park et al. already), wherein the bracket defines a first sensor hole (40 is attached to coil base 8 defines a light guide tube 42a, [0025, 0031], Fig 1; Note: “the bracket” taught by Park et al. already) that is disposed at a center of the bracket and that receives the first temperature sensor (42a is formed on the center side of the heating coil 6… to the infrared sensor 10. [0031], Fig 1), and wherein the thin layer (“the thin layer” taught by Park et al. already) is coated on an area of the cover plate (top plate 12, [0024], Fig 1; Note: “the cover plate” taught by Park et al. already) corresponding to an outside region of the first sensor hole in the bracket (see Fig 1).
Claim 15, further comprising a second temperature sensor (thermistor 50, 52, [0027], Fig 1) configured to sense a temperature of the thin layer ( “the thin layer” taught by Park et al. already), wherein the bracket further defines a second sensor hole (a first thermistor holding member 44, a second thermistor holding member 51, [0027], Fig 1; Note: “the bracket” taught by Park et al. already) that receives the second temperature sensor, and wherein the thin layer is coated on an area of the cover plate (“the thin layer is coated on an area of the cover plate” taught by Park et al. already) corresponding to the second sensor hole in the bracket  (Fig 1).
Claim 16, wherein the bracket (“the bracket” taught by Park et al. already) comprises: an inner member (holding member 51, [0027], Fig 3) that defines a first sensor hole;
a middle member (a. 8 with a middle member surrounding inner member; b. light guide tube holding member 40, [0025, 0027], Fig 3) that is disposed outward relative to the inner member (Fig 3) and that defines a second sensor hole (first thermistor holding member 44, [0027], Fig 3);
an outer member (where 38 located on outer member of coil base 8, Fig 3) that is disposed outward relative to the middle member (Fig 3);
an inner bridge (a. connecting members 49 is inner bridge, [0027]; b. an inner bridge from 50 to 42 on light guide tube holding member 40, [0027], Fig 3) that connects the inner member to the middle member; and
an outer bridge (outer bridge from middle member to 38, Fig 3) that connects the middle member to the outer member (Fig 3),
wherein at least one of the inner bridge (a. connecting members 49 is inner bridge, [0027]; b. an inner bridge from 50 to 42 on light guide tube holding member 40, [0027], Fig 3) or the outer bridge defines a through-hole (a through-hole 42, Figs 1 and 3).
Claim 17, wherein the inner bridge comprises a plurality of bridge members that connect the inner member to the middle member (see Fig 3), and wherein the through-hole is defined between two of the plurality of bridge members (see Fig 3).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Park et al. with Yoshijima et al.’s further teaching of Claims 14-17 because Yoshijima et al. teaches, in Para. [0028] of providing an excellent inductor cooker to convenience detecting the temperature of the cooking container by heat conduction during operation.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2019/0223263 A1) in view of Matsuo (JP 2007 200752 A).  
Regarding Claim 20, Park et al. disclose the invention as claimed and as discussed above; except claim 20. Matsuo teaches an induction cooker (Abstract), and further teaches:
Claim 20, wherein the working coil is configured to: based on a magnetic object (the material of the cookware 8 to be heated is a magnetic material, [0025]) being disposed on the upper surface of the cover plate (17 indirectly heats the cooked utensil… by heat conduction via the high conduction ceramic 31 and the top plate 3, [0029]; Note: “the working coil” and “the upper surface of the cover plate” taught by Park et al. already), apply current through a first equivalent circuit (the material of the cookware to be heated is determined (step S4)… in step S5 and S7, it is determined whether or not the material is a high resistance mater material, [0024]) comprising a resistor component of the magnetic object, an inductor component of the magnetic object (the magnetic material has a large specific resistance and a large skin effect, [0025]), a resistor component of the thin layer, and an inductor component of the thin layer (a resistor component of 17, and an inductor component of 17, [0024]; Note: “the thin layer” taught by Park et al. already); and
based on a nonmagnetic object being disposed on the upper surface of the cover plate (a non-magnetic material, [0026], the relationship as shown in Fig 7A is obtained depending on the material of the xookware8 to be heated, [0027]), apply current through a second equivalent circuit (it is determined in step S5 that the material is a high resistance metal material… the induction heating element 17 are open, [0028]) comprising the resistor component of the thin layer and the inductor component of the thin layer (since the specific resistance is small and the skin effect is also small, the equivalent resistance R is also small, [0026]), and
wherein the resistor component of the thin layer and the inductor component of the thin layer define an electrical impedance in the thin layer (the equivalent impedance Z of the induction heating coil 6, [0027]; Note: “the thin layer” taught by Park et al. already).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Park et al. with Matsuo’s further teaching of claim 20 because Matsuo teaches, in Para. [0007] of providing an excellent cooker that capable of more efficiently heating a cookware made of a material with a low magnetic permeability. 



Response to Arguments
Applicant’s arguments with respect to Claims 1-2 and 4-21 have been considered but are moot in view of the new ground(s) of rejection presented in this Office Action as stated above. 
A. The applicant's argument on Remarks, namely “For example, amended independent claim 1 recites, among other things, that "a thickness of the thin layer is less than a skin depth of the thin layer." The cited references fail to describe or suggest at least these features. Specifically, the Office Action acknowledges that Park does not describe or suggest that a thickness of the thin layer is less than a skin depth of the thin layer. See Office Action at p. 10. To remedy this deficiency of Park, the Office Action relies on Matsuo, equating Matsuo's induction heating elements 17 and 18 to the claimed thin layer. See id. The Office Action further equates Matsuo' s induction heating coil 6 to the claimed working coil. See id. Matsuo, however, fails to describe or suggest the above-noted features recited in claim 1 as a consequence of the amendments set forth above. In particular, Matsuo is silent about "a skin depth of the thin layer," as claimed. Rather, Matsuo merely describes "[t]he induction heating element 17 is made of a non-magnetic material such as aluminum or copper, for example, and a narrow, thin plate-like non-magnetic material spirals." Matsuo [0014] (emphasis added). Moreover, Matsuo describes that, "since the induction heating element 17 is disposed so as to cover almost the entire induction heating coil 6, the magnetic flux generated from the induction heating coil 6 is difficult to leak." Id. at [0030] (emphasis added). That is, Matsuo appears to describe that the induction heating element 17 blocks leakage of magnetic flux generated from the induction heating coil 6. By contrast, the specification as filed describes that, by way of example, "since the thin layer TL has a small thickness (e.g., 0.1 μm to 1,000 μm) and the skin depth of the thin layer TL is greater than the thickness of the thin layer TL, the magnetic field generated by the working coil WC passes through the thin layer TL and is transferred to the object HO, thereby inducing an eddy current in the object HO." Specification at [0010] (emphasis added). Further, a person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to somehow modify Matsuo to include the features of claim 1. For at least these reasons, Matsuo fails to remedy the deficiency of Park discussed above”.
The examiner’s response: 
A. Park et al. (US2019/0223263 A1) disclosed all the limitations as cited in the independent claim 1, satisfying all the structural limitations and fully discloses the recited limitations of claim 1 as set forth in this office action shown above.  The applicant's invention, directed to a machine (apparatus), is defined by its structure; while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir.1997). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP 2114), and although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim (MPEP 2173.05(q)).  Therefore, the examiner maintains the rejection.
B. The combination of Park et al. (US2019/0223263 A1) in view of Matsuo (JP 2007 200752 A) disclosed all the limitations as cited in claim 20, satisfying all the structural limitations and fully discloses the recited limitations as set forth in this office action shown above; the purpose of bring in Matsuo is to further teach wherein the working coil is configured to: based on a magnetic object (the material of the cookware 8 to be heated is a magnetic material, [0025]) being disposed on the upper surface of the cover plate (17 indirectly heats the cooked utensil… by heat conduction via the high conduction ceramic 31 and the top plate 3, [0029]; Note: “the working coil” and “the upper surface of the cover plate” taught by Park et al. already), apply current through a first equivalent circuit (the material of the cookware to be heated is determined (step S4)… in step S5 and S7, it is determined whether or not the material is a high resistance mater material, [0024]) comprising a resistor component of the magnetic object, an inductor component of the magnetic object (the magnetic material has a large specific resistance and a large skin effect, [0025]), a resistor component of the thin layer, and an inductor component of the thin layer (a resistor component of 17, and an inductor component of 17, [0024]; Note: “the thin layer” taught by Park et al. already); and based on a nonmagnetic object being disposed on the upper surface of the cover plate (a non-magnetic material, [0026], the relationship as shown in Fig 7A is obtained depending on the material of the xookware8 to be heated, [0027]), apply current through a second equivalent circuit (it is determined in step S5 that the material is a high resistance metal material… the induction heating element 17 are open, [0028]) comprising the resistor component of the thin layer and the inductor component of the thin layer (since the specific resistance is small and the skin effect is also small, the equivalent resistance R is also small, [0026]), and wherein the resistor component of the thin layer and the inductor component of the thin layer define an electrical impedance in the thin layer (the equivalent impedance Z of the induction heating coil 6, [0027]; Note: “the thin layer” taught by Park et al. already).  In response to applicant's arguments against the references Matsuo individually: one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  (See MPEP 2145. IV.); and although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim (MPEP 2173.05(q)).  Therefore, the examiner maintains the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761